McCARTY, J.
I concur in the affirmance of the judgment based on the first, third, and fourth causes of action. I am of the opinion, however, that the court erred in taking from the jury the ■fifth cause of action.
The record shows that the animals described in the first, third and fourth causes of action were killed in the daytime by defendant’s trains at and near where its track intersects and crosses a public highway known as Burke Lane. The evidence, without conflict, shows that operatives of trains approaching Burke Lane from either direction in the daytime have, when they are within one-half or three-fourths of a mile of Burke Lane, a clear and unobstructed view of the crossing. And the undisputed evidence also shows that the distance required in which to stop a passenger train approaching the crossing from either direction at the rate of 35 or 40 miles per hour is from 1,000 to 1,320 feet. The facts *571relating to the killing of the animal described in the first canse of action are about as follows: N. V. Ellis, a witness for tbe plaintiff, testified — and Ms testimony is not disputed in any particular — that at the time the mare in question was killed he resided witMn 200 or 300 yards of the railroad crossing at Burke Lane; that he was returning home from work one afternoon at about 6 o ’clock, and saw a mare and colt belonging to plaintiff grazing in Burke Lane east of and a short distance from the railroad crossing; that soon after he arrived home on that occasion he was informed that a mare had been killed on defendant’s right of way; that he ate his supper and “after sundown, but before dark, I went to Burke Lane crossing, and there saw the carcass of the mare I had seen feeding in Burke Lane about 6 o’clock p. m., lying on defendant’s right of way near the railroad track a short distance south of the crossing.” John Preeee, the plaintiff, referring to the mare in question, testified:
“I had a horse killed and a colt damaged to the extent that it died. * * * I first knew of it the next morning. * * * I sent my son John down to see which mare it was. * *= * When my son came home he brought the colt. * * * We tried every way to save him, but he died from the result of the accident. ’ ’
John W. Preeee, the plaintiff’s son, testified that he saw the carcass qf the mare herein referred to lying on defendant’s right of way near the railroad track and about sixty feet south of the crossing; that he recognized it as his father’s animal; that after the mare was struck by the train she was carried or thrown through the picket fence extending from the cattle guards at the crossing to the boundary line of the right of way; that “she had been thrown clean through that (the fence) — that was torn away, pickets and all;” that “the train that had hit her was going south, if a train did hit her; ’ ’ that the 1 ‘ colt was outside of the right of way in Burke Lane —it showed evidence of injury, acted like it was crippled in the tMgh. ’ ’ The record shows that the train which collided with the mare was going at the rate of thirty-five miles an hour.
WMle defendant alleged in Ms answer that the mare was *572killed because of the negligence of plaintiff “in permitting it to run at large at a point on a public highway near the railroad of defendant, ’ ’ etc., no evidence was introduced tending to support the allegation. The evidence, however, does show that the mare and colt, on the occasion in question, had, unknown to plaintiff, escaped from an inelosure in which they were being pastured by a third party for hire, and were grazing along the highway in the direction of plaintiff’s home. The only question of fact over which there appears to be any controversy is whether or no the trainmen who were operating the train that collided with the mare saw, or, by the exercise of ordinary care could have seen, the mare in time to have avoided the accident.
Counsel for defendant, in their printed brief, say, referring to the picket fence extending from the cattle guards to the boundary (line of the right of way, ' ‘ an animal standing behind this picket fence could not have been seen by the engineer approaching the crossing.” And further:
“On both sides of the crossing approached there were hollows from three to four feet in depth which were deep enough to conceal a horse from view should it walk through them.”
John W. Preece, plaintiff’s son, made certain statements on cross-examination, which, considered separate and apart from the balance of his testimony, seem to support counsel’s version respecting the inability of trainmen approaching the crossing to see animals standing behind the wing picket fences at the crossing or in the “hollows” beside the wagon road where the approaches intersect defendant’s right of way. By an examination of his evidence in its entirety on this point it will be observed that he first described somewhat in detail the physical conditions of the crossing and approaches of the highway thereto, the height and kind of a fence extending from the cattle guards to the boundary line of the right of way, the lay of the ground on either side of the approaches to the crossing, and then, as a conclusion, stated that an animal on the opposite side of the fence from the approaching train or standing in the “hollow”, or depression on either side of the wagon road at the crossing could not be seen by the trainmen. I here remark parenthetically that the greater weight, *573the overwhelming preponderance, of tbe evidence tends to show that trainmen on trails approaching Burke Lane highway from either direction have an unobstructed view of the crossing and the approaches thereto, and by keeping a lookout they can see cattle or horses that may be on the crossing or in the immediate vicinity thereof from the time their trains are within one-half mile of the crossing. In fact, it is the only conclusion permissible from the evidence when considered in its entirety. On re-direct examination this witness testified:
“There was nothing to make a hole except the road crossing. The country was generally level. Nothing to obstruct the view of a horse there at that time, nor any other time— nothing outside of that little fence; that is all the obstruction there would be. I think a man could see a horse along there.”
Plaintiff testified:
“There were no fences, or buildings, or trees, or any obstructions of any kind coming from the north that would obstruct the view of this Burke Lane crossing within three-quarters of a mile — not one bush. An animal could be seen that distance. ’ ’
Arthur Hess, a witness for plaintiff, testified in part as follows :
“I stepped from Burke Lane crossing north to the cut along the railroad track. To my best recollection it is about 700 steps to the first cut — approximately three feet to the step. * * * Coming south after leaving the second cut Burke Lane is in view nearly a mile, between half and three-quarters. * * * The railway track was two or three feet higher than the surrounding country at the crossing, and guard fences run from the railroad back, sloped down of course. They would not obstruct the view of animals anywhere on that Burke Lane crossing. East and west of Burke Lane crossing you could see as you approached out of this second cut coming south about a half a mile.”
George Spackman, another witness for plaintiff, testified:
“There was no obstruction between this point three-quarters of a mile south of Burke’s Lane. An engineer, or anyone else, would have perfect view of anything on the track or on the right of way in the vicinity approaching, all *574through the country. Nothing to obstruct the view east and west either side of the railway tracks for half a mile anyway— no trees or anything, just pasture land. An animal anywhere in that vicinity would be in evidence from that point along the railway track; and likewise in Burke. Lane crossing, east and west of the crossing. That condition exists there for a good half mile. # * * The grade of the railway track at Burke Lane crossing is about two feet and a half high. * * * There were no barrow pits that would obstruct the view of a cow anywhere in that vicinity; nothing at all. * * * It [the fence] was about five feet high. It wouldn’t obstruct the view of an animal on the road there.” i On cross-examination:
“I understand trains go anywhere from thirty to fifty miles an hour down there, and I say that an engineer would have a view of Burke Lane from cut two, which is over three-quarters of a mile from Burke Lane. * i:= # I don’t think that if a horse was in behind the fence * * * that the fence would be an obstruction.”
George Hess, another of plaintiff’s witnesses, testified:
"As near as I can describe the condition of Burke Lane crossing in 1908 and 1909, the view was plain all south of the crossing for three quarters of a mile, * * * and from the north it is about half a mile. * * * I don’t think it [the fence] would obstruct the view of any animal along the street there, coming from the north. * * There would be nothing to prevent an engineer from seeing east and west of Burke Lane crossing if he were looking out that way. ’ ’
Walter Bead, a witness for defendant, testified:
That he is, and in 1908 (the year in which the accident occurred) was, a section foreman of defendant; that the railroad track and right of way where the animals involved in this action were killed is and was within his jurisdiction; that "there were some willows down there by Burke Lane on the north side and west of the track; * # * in 1908 there were just a few on our right of way; * * * there wasn’t enough on the right of way to Obstruct the view — most of them were on Mr. Preece’s field; unless an animal was right *575in direct line witb them there wasn’t .enough on the outside to obstruct the view.”
Counsel for the defendant, in their brief, say:
' ‘ The evidence is undisputed that after passing this second cut going toward Farmington the view of the crossing is unobstructed for a distance of about 2,145 feet, save 3 by obstructions on and near the crossing. ’ ’
They also concede that the mare involved in the first cause of action was killed by one of defendant’s trains. They also say:
"At no time, however, has it been argued by appellant that the mare was not killed by the train. On the contrary, our argument * * * in our brief admits it. ’ ’
They also concede that the train at the time it struck the mare was going at the rate of thirty-five miles an hour. We therefore have a case in which it is conceded that one of the defendant’s trains, while going at the rate of thirty-five miles an hour, collided with and killed plaintiff’s mare at a point where the railroad track intersects and crosses a public highway, and at a time when the trainmen, if they kept a lookout, had an unobstructed view of the right of way and the crossing for a distance of 2,145 feet before the train arrived at the crossing; and where the evidence is all but conclusive, when weighed and considered in its entirety, that animals on the crossing, or in the immediate vicinity thereof, could be seen by the trainmen, provided they kept a lookout as they approached the crossing; and where there is no evidence tending to show negligence on the part of the owner of the animal killed. To hold under these .circumstances that defendant is, as a matter of law, not liable would in effect make railroad companies in most cases immune from liability for the killing of stock at public crossings, regardless of how negligent or careless their trainmen may be on such occasions ■in the running of the trains.
4 It is suggested that there is no evidence that the mare was on or in close proximity of the track for any appreciable length of time before she was struck by the train, and hence negligence on the part of the trainmen ought not b,e inferred. It is admitted that the mare was struck by *576.the train; hence it necessarily follows that she was at least partially on the track. It is also admitted that the train was going at the rate of thirty-five miles an hour when it collided with the mare. A train going at that rate of speed would traverse the distance in which it could be stopped in less than twenty-six seconds. Therefore the only inference permissible is that the mare was on, in close proximity to, or was going toward the track, and was but a short distance from it when the train was in stopping distance of the crossing, and that the trainmen could and would have seen her in time to have stopped the train and avoided the accident if they had kept a proper lookout. Under the admitted facts and others established by the great preponderance of the evidence herein referred to the writer is clearly of the opinion that the jury were justified in finding that the operatives of the train on the occasion in question were negligent, and that' such negligence was the proximate cause of the accident.
5 The court was right in refusing to permit a recovery for the injury to the colt. There is no evidence tending to show that the colt was struck by the train. The mere fact that it was found in the vicinity of the crossing the morning after its mother was killed, “crippled in the thigh,” as shown by plaintiff’s evidence, is not sufficient to justify an inference that it was struck by the train. Evidence introduced by plaintiff tended to show that soon after the mare was killed the colt was seen “running back and forth” on the highway. This would seem to indicate that the colt, at that time, was not crippled or otherwise seriously injured.
Eegarding the third and fourth cause of action, I agree with Mr. Justice Frick in his statement of the facts and the conclusions deduced therefrom by him.
6 In the fifth cause of action the animal, a mare, was killed by defendant’s train of cars on defendant’s right of way where the railroad track crosses the premises of a Mr. Spaceman, who was the owner of the animal killed. There is evidence tending to show that the gate through which the mare got onto the right of way from the field in which she was being pastured was imperfectly hung, and that the fastenings thereon were defective. It seems from the evidence, *577wbat there is on that point, that these defects were due to the mechanism of the gate and its fastenings, and the faulty-way in which the gate was hung — fastened to the gate post. While the gate was erected and maintained by the defendant for the use and convenience of Spackman, it nevertheless was defendant’s gate, and Spaekman was in no sense responsible for the defects mentioned. Spackman testified that he “saw the animal in the field west of the track the day before she was killed. She had been there three or four days. * * * The gate was closed the night before (the accident) when I saw the animal.” Walter Eead, a section foreman, was called as a witness by defendant, and he testified in part that:
“The pasture was closed the night before the animal was killed and the fences were not down. * * # It was daylight when the animal was killed. # * * The mare was lying probably 150 or 200 feet from the gate.”
The evidence without conflict shows that the track where it passes through Spackman’s premises is straight, and that “no obstructions were in view of the engineer coming south towards the animal,” and that “an animal could have been seen a mile or so. ” It is not shown that the presence of the animal on the right of way was due to any negligence of Spackman.
7 Regarding the duty of those in charge of a train ap-proaehing a farm crossing the rule, which we think is a wholesome one, is stated in 33 Cyc. 1213, as follows:
“In approaching private or farm crossings those in charge of the train must keep a lookout to avoid injury to animals which might be lawfully upon the crossing; but the company is not required to subordinate the operation of its road to the landowner’s privilege of a crossing, and is not required to slow up or to stop its trains in order to ascertain if animals are upon or near the crossing.” Atchi-son, etc., R. Go. v. Oonlon, 9 Kan. App. 116, 57 Pac. 1063. ,
And again, on page 1215 of the same volume, it is said:
“Except where animals are wrongfully upon the right of way, it is as much the duty of the railway company to exercise ordinary care in discovering their presence as in avoiding injury after they are discovered. Those in charge of the train must keep a lookout for stock on or near the track, and if they fail to do so and animals are injured which could have been discovered in time to avoid the injury the company will be liable.”
*578Many cases are cited in the footnotes which support this doctrine. The evidence shows, as the record now stands, that the operatives of the train could have seen the mare in question at a distance of a “mile or so” before the train arrived at the place of the accident if they had used ordinary care in keeping a lookout as the train approached and passed through the Spackman premises. The undisputed facts, I think, establish a prima facie case of negligence against the defendant.
For the reasons stated, I am of the opinion that the judgment as to the first, third, and fourth causes of action should be affirmed; and that as to the fifth cause of action it should be reversed, with directions to the lower court to grant a new trial as to that cause of action, and that plaintiff should recover his taxable costs on this appeal.